 

 

Case 1:19-cr-00034-AKH Documen t49 Filed 02/09/21 Page 1 of1

Fe d eral Defend eETS Southern District

92 Duane Street-10th Floor, New York, NY 10007

 

 

 

 

OF NEW YORK, INC. Tel: (212) 417-8700 Fax: (212) 571-0392
David E. Patton Southern District of New York
Executive Director Jennifer L. Brown

Attomey-in-Charge

November 17, 2020

VIA ECF and EMAIL
Honorable Alvin K. Hellerstein
United States District Judge
Southern District of New York
500 Pearl Street

New York, NY 10007

Re: United States v. Montana Vasquez
19 Cr. 034 (AKH)

Dear Judge Hellerstein,

 

On September 22, the Court sentenced Mr. Vasquez to time served and 2 years of
supervised release. Dkt. No. 45.

I write to request the release of Mr. Vasquez’s passport, which was surrendered to the
United States Pretrial Services Office in the Southern District of New York, as a condition of his
bail. Ihave spoken with Pretrial Services, who informed me that they are still in possession of
the passport and can release it with a Court Order.

Thank you for your consideration.

Respectfully submitted,

/s/
Sylvie Levine

Counsel for Montana Vasquez

 
